MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                     FILED
      regarded as precedent or cited before any                            Feb 28 2017, 7:28 am
      court except for the purpose of establishing
                                                                                CLERK
      the defense of res judicata, collateral                               Indiana Supreme Court
                                                                               Court of Appeals
      estoppel, or the law of the case.                                          and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Elizabeth A. Bellin                                      Curtis T. Hill, Jr.
      Elkhart, Indiana                                         Attorney General of Indiana
                                                               Michael Gene Worden
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Terry L. Abbott,                                         February 28, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A03-1608-CR-1928
              v.                                               Appeal from the Elkhart Circuit
                                                               Court
      State of Indiana,                                        The Honorable Terry C.
      Appellee-Plaintiff                                       Shewmaker, Judge
                                                               Trial Court Cause No.
                                                               20C01-1504-F2-7



      Mathias, Judge.


[1]   Terry L. Abbott (“Abbott”) was convicted in Elkhart Circuit Court of Level 2

      felony dealing in methamphetamine, Level 2 felony dealing in a controlled


      Court of Appeals of Indiana | Memorandum Decision 20A03-1608-CR-1928 | February 28, 2017      Page 1 of 10
      substance, Level 3 felony dealing in a controlled substance, and Level 5 felony

      possession of a handgun with obliterated identification. He appeals and raises

      two issues:


          I. Whether the evidence is sufficient to support his constructive possession

              of the handgun with obliterated identification; and,


          II. Whether the trial court abused its discretion when it denied his motion

              for a mistrial due to statements made by the prosecutor in closing

              arguments.

[2]   We affirm.


                                 Facts and Procedural History

[3]   On March 31 and April 14, 2015, the Elkhart Police Department’s Interdiction

      and Covert Enforcement Unit (“ICE Unit”) conducted controlled buys at

      Abbott’s residence on Warren Avenue in Elkhart, Indiana. On those dates,

      Abbott sold illegal substances to a confidential informant.


[4]   At approximately 10:00 p.m. on April 15, 2015, the ICE Unit executed a search

      warrant at Abbott’s residence, a small two-bedroom, one-story home with a

      basement. Abbott, James Nugent, and Jacob Sarber were in the home when the

      officers arrived. Nugent was temporarily living with Abbott, and Sarber was

      visiting the residence. The three men were in the living room when the officers

      arrived. Upon entering the residence, the officers smelled the strong odor of




      Court of Appeals of Indiana | Memorandum Decision 20A03-1608-CR-1928 | February 28, 2017   Page 2 of 10
      marijuana and observed that the home was generally dirty, cluttered, and

      infested with mice.

[5]   During the search, the officers found four firearms: two handguns underneath

      the recliner in the living room, a handgun in Abbott’s bedroom, and a rifle in

      the kitchen. One of the handguns found under the recliner had an obliterated

      serial number. Vol. II, Tr. p. 241.

[6]   The officers also found suspected illegal substances, including marijuana,

      methamphetamine, and several hundred pills including amphetamine and

      alprazolam. Tr. pp. 229-30. Finally, the officers found pipes, needles, baggies,

      scales, rolling papers, and bongs. The paraphernalia and suspected illegal

      substances were found throughout the home, including in Abbott’s bedroom.

      However, the officers did not find anything incriminating in Nugent’s bedroom.

      Id. at 234. Abbott was searched incident to his arrest, and he had over $6,700 in

      cash in his pocket.


[7]   The pills and other substances were analyzed by Kimberly Ivanyo (“Ivanyo”), a

      forensic scientist with the Indiana State Police. Ivanyo confirmed that the white

      crystalline substance found in Abbott’s home was methamphetamine weighing

      almost 18 grams. Ivanyo did not chemically test the pills found in Abbott’s

      home but used references and her scientific knowledge to identify them as

      alprazolam and amphetamine.


[8]   On April 21, 2015, Abbot was charged with Level 2 felony dealing in

      methamphetamine, Level 2 felony dealing in a schedule II controlled substance,

      Court of Appeals of Indiana | Memorandum Decision 20A03-1608-CR-1928 | February 28, 2017   Page 3 of 10
       Level 3 felony dealing in a schedule IV controlled substance, and Level 5 felony

       possession of a handgun with obliterated identification. A jury trial was held on

       June 20, 2016.


[9]    During closing argument, Abbott’s counsel argued the State failed to prove that

       the pills were amphetamine, a schedule II controlled substance, and

       alprazolam, a schedule IV controlled substance, because the pills were not

       chemically analyzed. Counsel argued that it was not “the job of the defense to

       get the pills tested. It’s the state’s job to prove their case beyond a reasonable

       doubt . . .” Tr. Vol. II, p. 237. In rebuttal, the State began to argue, “[t]he state

       has the burden of proof and the state brought the case to trial; but he can’t go

       that far and say it’s all the state’s fault. Because prior to trial the defense has

       every opportunity to . . . .” Id. at 245. Abbott objected and his objection was

       sustained. Id. Abbot then moved for a mistrial and argued that the State shifted

       the burden of proof to him. The trial court denied the motion but admonished

       the jury to disregard the State’s argument. Vol. III, Tr. pp. 7-8.

[10]   Abbott was found guilty of all four charges. The trial court ordered Abbott to

       serve an aggregate twenty-eight-year sentence executed in the Department of

       Correction. Abbott now appeals.


                                Constructive Possession of the Handgun

[11]   First, Abbott argues that the evidence is insufficient to support his Level 5

       felony possession of a handgun with obliterated identification conviction.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1608-CR-1928 | February 28, 2017   Page 4 of 10
       Abbott claims the State failed to prove that he constructively possessed the

       handgun found under the recliner in his living room.

[12]   Our standard of review for claims of insufficient evidence is well settled: we

       neither reweigh the evidence nor judge the credibility of the witnesses, and we

       consider only the evidence most favorable to the verdict and the reasonable

       inferences that can be drawn from this evidence. Knight v. State, 42 N.E.3d 990,

       993 (Ind. Ct. App. 2015). We will not disturb the jury’s verdict if substantial

       evidence of probative value supports it. Id. As an appellate court, we respect the

       jury’s exclusive province to weigh conflicting evidence. Id.


[13]   To convict Abbott of Level 5 felony possession of a handgun with obliterated

       identification, the State was required to prove that he possessed the “handgun

       on which the maker, model, manufacturer's serial number, or other mark of

       identification has been changed, altered, removed, or obliterated[.]” Ind. Code

       § 35-47-2-18. Most of the serial number on the handgun at issue had been

       scratched out. Vol. II, Tr. p. 208.

[14]   Abbott did not actually possess the handgun at issue; therefore, the State was

       required to prove constructive possession. See Houston v. State, 997 N.E.2d 407,

       409-10 (Ind. Ct. App. 2013) (stating that a conviction for possession of

       contraband may rest upon proof of either actual or constructive possession). A

       person constructively possesses contraband when the person has (1) the

       capability to maintain dominion and control over the item, and (2) the intent to




       Court of Appeals of Indiana | Memorandum Decision 20A03-1608-CR-1928 | February 28, 2017   Page 5 of 10
       maintain dominion and control over it. Gray v. State, 957 N.E.2d 171, 174 (Ind.

       2011).

[15]   Capability to maintain dominion and control over the contraband may be

       inferred from the defendant’s possessory interest in the premises in which the

       item was found. Id. (citing Gee v. State, 810 N.E.2d 338, 340 (Ind. 2004)).


                A trier of fact may likewise infer that a defendant had the intent
                to maintain dominion and control over contraband from the
                defendant’s possessory interest in the premises, even when that
                possessory interest is not exclusive. When that possessory interest
                is not exclusive, however, the State must support this second
                inference with additional circumstances pointing to the
                defendant’s knowledge of the presence and the nature of the
                item. We have previously identified some possible examples,
                including (1) a defendant’s incriminating statements; (2) a
                defendant’s attempting to leave or making furtive gestures; (3) the
                location of contraband like drugs in settings suggesting
                manufacturing; (4) the item’s proximity to the defendant; (5) the
                location of contraband within the defendant’s plain view; and (6)
                the mingling of contraband with other items the defendant owns.


       Id. at 174-75 (citing Henderson v. State, 715 N.E.2d 833, 836 (Ind. 1999))

       (internal citations omitted).


[16]   The jury could reasonably infer that Abbott had the capability to maintain

       dominion and control over the handgun given his possessory interest in the

       premises where the handgun was found, i.e. the living room of his residence.

       The more difficult question is whether the State proved that Abbott intended to

       maintain dominion and control over the handgun.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1608-CR-1928 | February 28, 2017   Page 6 of 10
[17]   The handgun at issue was not in plain view but found underneath the recliner

       Abbott was sitting in when the officers executed the search warrant at his

       residence.1 Two other individuals were present in the house, a temporary house

       guest and a visitor. Drugs, drug paraphernalia, and items associated with

       dealing drugs, i.e. scales, baggies, and large amounts of cash, were found

       throughout the house except in the bedroom Abbott’s house guest was using.

       Also, Abbott was dealing drugs from his residence.


[18]   In addition to the handgun with the obliterated serial number, the officers found

       a second handgun under the recliner, a handgun in Abbott’s bedroom, and a

       rifle in the kitchen. The investigating officers also found a magazine and

       miscellaneous rounds of ammunition in the safe in Abbott’s bedroom. Vol. II,

       Tr. p. 34.


[19]   Under these facts and circumstances, we conclude that the jury could

       reasonably infer that Abbott intended to maintain dominion and control over

       the handgun with the obliterated serial number found underneath the recliner

       where Abbott was sitting. Therefore, the State presented sufficient evidence to

       prove that Abbott constructively possessed the handgun.




       1
         To support his argument, Abbott relies on evidence that a person present in the residence, but not Abbott,
       told the officer searching the living room that he had placed a handgun in the recliner. As the officer lifted the
       chair, he heard an object fall through the back of the chair. He then discovered two handguns near each other
       on the floor under the recliner. Vol. II., Tr. pp. 160-61. The individual who spoke to the officer did not claim
       that the handgun belonged to him.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1608-CR-1928 | February 28, 2017             Page 7 of 10
                                        Abbott’s Motion for Mistrial

[20]   Abbott also argues that the trial court abused its discretion when it denied his

       motion for mistrial, which he argues should have been granted because the

       State improperly shifted the burden of proof to the Defendant in its closing

       argument. A mistrial is an extreme remedy that is only justified when other

       remedial measures are insufficient to rectify the situation. Hale v. State, 875
N.E.2d 438, 443 (Ind. Ct. App. 2007), trans. denied. The decision of whether to

       grant or deny a motion for mistrial is committed to the sound discretion of the

       trial court and will be reversed only upon an abuse of that discretion. Myers v.

       State, 887 N.E.2d 170, 189 (Ind. Ct. App. 2008), trans. denied.


[21]   The denial of a motion for mistrial will be reversed only on a showing that the

       defendant was placed in a position of grave peril to which he should not have

       been subjected. Id. The burden on appeal is on the defendant to show that he

       was placed in grave peril by the denial of the mistrial motion. Id. The gravity of

       peril is measured by the probable persuasive effect of the misconduct on the

       jury’s decision rather than the degree of impropriety of the conduct. Bassett v.

       State, 895 N.E.2d 1201, 1208 (Ind. 2008).


[22]   The State may not suggest that the burden of proof shifts to the defendant

       during a criminal case. Dobbins v. State, 721 N.E.2d 867, 874 (Ind. 1999).

       However, “[i]t is not improper for a prosecutor to focus on the uncontradicted

       nature of the State’s case in closing arguments . . . .” Id. See also Dumas v. State,

       803 N.E.2d 1113, 1118 (Ind. 2004) (citing Brown v. State, 746 N.E.2d 63, 68

       (Ind. 2001) (noting that “comment on the lack of defense evidence is proper so
       Court of Appeals of Indiana | Memorandum Decision 20A03-1608-CR-1928 | February 28, 2017   Page 8 of 10
       long as the State focuses on the absence of any evidence to contradict the State’s

       evidence . . . .”).

[23]   To prove that the pills found in Abbotts home were amphetamine and

       alprazolam, the State relied on the forensic scientist’s visual identification of the

       pills. During closing argument, Abbott’s counsel argued the State had not

       proved that the pills found in his home were amphetamine and alprazolam

       because the pills were not chemical analyzed. During rebuttal, the prosecutor

       responded, “[t]he state has the burden of proof and the state brought the case to

       trial; but he can’t go that far and say it’s all the state’s fault. Because prior to

       trial the defense has every opportunity to…” Vol. II, Tr. p. 245. Abbott objected

       before the State finished its argument, but we can reasonably infer that the State

       would have argued that Abbott could have had the pills chemical analyzed.


[24]   The prosecutor’s argument was fleeting and incomplete. It was also made in

       response to Abbott’s argument that the State had not proven that the pills were

       illegal substances as charged. Moreover, the trial court admonished the jury to

       disregard the prosecutor’s statement and instructed it that the statement “should

       play no part in your deliberations.” Vol. III, Tr. p. 8. Importantly, the jury was

       properly instructed that the State bore the burden of proving the charged crimes

       beyond a reasonable doubt and that Abbott was not required to present any

       evidence to prove his innocence. See e.g. Vol. III, Tr. p. 16. For these reasons,

       we conclude that Abbott has not established that he was placed in grave peril by

       the denial of his motion for mistrial.



       Court of Appeals of Indiana | Memorandum Decision 20A03-1608-CR-1928 | February 28, 2017   Page 9 of 10
                                                 Conclusion

[25]   The State proved that Abbott constructively possessed the handgun with the

       obliterated serial number. Also, the trial court did not abuse its discretion when

       it denied Abbott’s motion for a mistrial.

[26]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1608-CR-1928 | February 28, 2017   Page 10 of 10